DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangret (US 6,269,709).
Sangret discloses and shows a worm reducer comprising: 
a housing (60) including a wheel accommodating portion, and a worm accommodating portion which has a center axis arranged at a skew position with respect to a center axis of the wheel accommodating portion and which includes an axial intermediate portion open to the wheel accommodating portion; 
a worm wheel (40) including wheel teeth disposed on an outer circumferential surface, the worm wheel being rotatably supported inside the wheel accommodating portion; and 
a worm (20) including worm teeth disposed on an outer circumferential surface to mesh with the wheel teeth, the worm being rotatably supported inside the worm accommodating portion, wherein a proximal end portion of the worm is connected to a drive shaft (not shown) such that torque can be transmitted, 

wherein an outer circumferential surface of the worm includes a worm side step surface (left axial side of radial protrusion at bearing 24a) which faces the housing side step surface in the axial direction at a portion axially deviated from a portion where the worm teeth are disposed,
wherein the housing side step surface and the worm side step surface are parallel to each other, and
wherein an axial interval between the worm side step surface and the housing side step surface is shorter than a minimum value of an axial interval between a tooth bottom surface of a dummy tooth portion present at an end portion of the worm teeth on a proximal end side in the axial direction of the worm and a tooth tip surface of the wheel teeth (see figure below).

    PNG
    media_image1.png
    353
    326
    media_image1.png
    Greyscale

 claim 3, the housing side step surface is provided around an entire circumference of the worm accommodating portion, and the worm side step surface is provided around an entire circumference of the worm.
Regarding claim 4, the worm side step surface is provided on the outer circumferential surface of the worm at a portion closer to a proximal end side than the worm teeth in the axial direction of the worm and has an outer diameter larger than a tip diameter of the worm teeth.
Regarding claim 8, a distal end portion of the worm is supported by a bearing (30), wherein the housing includes a holding recess having an opening portion (62) which internally fits and holds the bearing, wherein a cover (50) is provided to fit into the holding recess to close the opening portion, and wherein an axial interval between the worm side step surface and the housing side step surface is shorter than an axial length of a fitting portion (which radially contacts inner circumference of opening portion, 62) of the cover to the opening portion of the holding recess.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sangret as applied to claim 1, in view of Segawa et al. (US 7,183,681).
Sangret discloses and shows the invention of claim 1 as described elsewhere above.  Sangret does not, however, show the housing side step surface and the worm side step surface being inclined.

Because both Sangret and Segawa teach worm gear drives for power steering assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute an annular set of side step surfaces for an inclined set of side step surfaces to achieve the predictable result of allowing uninhibited rotation of the worm and worm shaft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sangret as applied to claim 1.
Sangret discloses and shows the invention of claim 1 as described elsewhere above, including recesses provided on inner circumferential surfaces of one axial (proximal) side and another axial (distal) side of the worm accommodating portion, a smaller-diameter portion is provided on an inner circumferential surface of the axial intermediate portion of the worm accommodating portion, the one axial (proximal) holding recess has an inner diameter larger than that of the small-diameter portion, and wherein an elastic biasing mechanism is provided in the holding recess on the other axial (distal) side of the worm accommodating portion, the elastic biasing mechanism is configured to elastically bias the distal end portion of the worm toward the worm wheel.

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.)
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, the other axial (distal) holding recess receives a bearing and an elastic biasing mechanism, the bearings and elastic biasing mechanisms of both Sangret and the instant application provide the same function (rotationally support the worm gear shaft and urge the worm shaft toward the worm wheel to prevent backlash, respectively).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658